Consent of Independent Registered Public Accounting Firm We consent to the reference to our firm under the captions “Financial Highlights” and “Financial Statements” in the Proxy Statement/Prospectus and “Information Incorporated by Reference” in the Statement of Additional Information and to the incorporation by reference in the Statement of Additional Information of our report dated December 18, 2009, with respect to the financial statements and financial highlights of the SmallCap Value Fund I and the SmallCap Value Fund II of the Principal
